Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and dependent claims 2-8, 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite “wherein the outsole comprises the first region and the first region is ground contacting, wherein the first region comprises at least two subregions, wherein each subregion includes a different concentration of the first reflowed material and the second yarn in each subregion”.  The specification does not disclose the ground facing outsole and ground contacting outsole has at least two subregions.  The specification provides embodiments shown in Fig. 3, 4A-4E have more than three zones, i.e. zone 304a has areas 305a-305d.  Textile zone is a portion of the ground facing outsole 104 represents zone 302 on Fig. 3 [0154].  Textile zone 302 is not shown with subregions, unless 305a-305d are also considered the ground facing outsole. Clarification is required. The specification discloses the outward most layer comprises a first area and a second area with increased concentration of the first yarn, [0600] however it is not clear if “the outward most layer” is the same as the ground-facing outsole.  Fig. 4A-4E show vertical embodiments with top region, middle region and bottom region that can be 302 (the ground-facing outsole) however there is no disclosure that the different regions have different concentration of first reflowed material.
[0600] Aspect 29. The article according to any one of claims Aspect 1-Aspect 28, wherein the article comprises an outward most layer that includes at least a portion of the first reflowed material; wherein the outward most layer comprises a first area and a second area, wherein the first area comprises an increased concentration of the first reflowed material compared to the second area.

    PNG
    media_image1.png
    352
    525
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    372
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    581
    1034
    media_image3.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose an embroidery composition wherein the low processing temperature composition comprises a third thermoplastic polymer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10458052. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the both the instant application and the US Patent are directed to a combination upper and outsole for an article of footwear that comprise a first reflowed (lower melting point melted) yarn and a second thermoplastic higher melting yarn.  Wherein the instant application does not recite a knit textile and the US Patent claims a textile, the instant application is broader in scope and claims textiles which would encompass the knit with courses and loops of the US Patent.
Additionally, while the US Patent requires a first textile zone that is rigid or semi-rigid and forms a portion of the ground facing outsole area, as the description of rigid or semi-rigid are relative terms, it is reasonable to presume that the instant application which requires the same structural features of re-flowed first yarns and first, second and third zones would inherently be rigid or semi-rigid in a portion of the outsole and different zones that are equated with subzones within a second area.  Both the instant application and the US Patent require the second textile zone has a second yarn with the claimed properties of creep relaxation, heat deflection, vicat softening.  Both the instant claims and the US Patent claims a first textile zone of rigid or semi-rigid and forms the ground facing outsole and that have a ground facing outsole with two different textile zones, areas or subzones.  US Patent claims the first textile zone is in the ground facing outsole area (claim 1) and the third textile zone is in the ground facing area (claim 4).  The US Patent comprises a dye yarn in claim 6 as required by claim 1, 7 and 8 of the instant application.  
Both the instant application (claim 11 and 12) and the US Patent, claim 7-9, require a low melting polyether block amide yarn.  With regard to claims 13 and 14, the US Patent claims PET fibers (claim 18).  Claim 15 and 16 require a second yarn with dye and a first reflowed material is free of dye.  The US Patent teaches the second yarn is dyed and is silent with respect to the first reflowed material being dyed and therefore presumed free of dye.
Claim 1, 7, 8, 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 8, 9, 10, 11-19 of copending Application No. 15/808851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent are directed to a combination upper and outsole for an article of footwear that comprise a first reflowed (lower melting point melted) yarn and a second thermoplastic higher melting yarn.  Both the instant application and the copending application require an integrally connected upper and outsole.  Both the copending application and the instant application are directed to an article of footwear with a ground facing outsole and there is a region with at least two subzones with different concentrations of first reflowed material and second yarns.  The applications differ as 15/808851 requires subzones in the second area versus a first region.  The first and second regions or areas are the same structure in the absence of further limitations. Both the instant application and the copending application claim two subzones in the ground facing outsole with different concentrations of first reflowed material and second yarn.  Both the instant application require a dyed yarn and both the instant application and the copending application claim a low melting yarn of copolyamide and polyether block amide (copending application claims 9, 10 and 13).  Both the instant application, claims 13 and 14 claim a PET yarn as does the copending application claims 18 and 19 as the second yarn. The instant application is narrower in scope requiring 40% or more of a first reflowed material in the ground facing outsole area but would be encompassed by the copending application recitation of increased concentration of first fiber in the first area compared to the second area.  The instant application would have been obvious to one of ordinary skill in the art at the effective filing date over the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 7, 8, 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 18-26 of copending Application No. 15808862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to a combination upper and outsole for an article of footwear that comprise a first reflowed (lower melting point melted) yarn and a second thermoplastic higher melting yarn.  Wherein the instant application recites a textile and the copending application claims a knit textile, the instant application is broader in scope and claims textiles which would encompass the textile with low and high processing yarns and first, second and third zones or regions. Both the instant application and the copending application require different zones or regions of different concentrations of re-flowed material and higher temperature second yarn. The copending application requires a first and second zone which is equated with the first and second regions claimed.  The copending application requires the first and second zones (equated with regions) that are ground contacting as claimed in the instant application.  
Both the instant application require a dyed yarn and both the instant application and the copending application and the copending application require a low melting yarn of copolyamide and polyether block amide.  Both the instant application and the copending application require an integrally connected upper and outsole.  The instant application is narrower in scope requiring 40% or more of a first reflowed material in the ground facing outsole area but would be encompassed by the copending application recitation of increased concentration of first yarn (equated with first re-flowed material) in the first zone (region) compared to the second zone (region) and different zones that are equated with subzones within a first region. The instant application would have been obvious to one of ordinary skill in the art at the effective filing date over the copending application.

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.   The 35 USC 112(a) rejection over claim 6 is maintained and as there are no arguments.  A new 35 USC 112(a) rejection over claims 1-8 and 11-16 is presented.  The specification lacks clarity with respect to two zones in the outsole area that have different concentrations of first reflowed material and second yarns.   If outward most layer is the same as ground-contacting outsole, the rejection can be withdrawn.  If region 302 and 305a-d are both the ground-contacting outsole, the rejection can be withdrawn.
Applicant’s arguments, filed 3/17/2022, with respect to 35 USC 103 rejections over Tamm in view of Boucher, Iuchi, Becker and Manz and additional references to Howland, Lui have been fully considered and are persuasive.  The 35 USC 103 rejections over Tamm in view of Boucher, Iuchi, Becker and Manz are withdrawn. 
Tamm differs does not teach first and second regions or zones wherein only edges of the first region and edges of the second region are connected to one another so that the first region and the second region are positioned side-by-side.  Tamm teaches different regions in the outsole and upper that 141, 92 and 142 that are integrated into the structure and not positioned wherein only the edges are side by side.  Tamm differs and does not teach there is at least 40% low melting yarns in first region of the outsole and there are different concentrations of low melt yarns in the first and second regions of the outsole.
Boucher differs and does not teach two different zone in the outsole area and Boucher does not teach the outsole area is ground-contacting.  Boucher teaches a knit liner and it is not an outsole.
The Obviousness Double Patenting rejections are revised per the amendments to the instant application and amendments to the co-pending applications.  The Obviousness Double Patenting rejections are maintained at this time.  
The claims are allowable upon overcoming the 35 USC 112(a) rejections and Obviousness Double Patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759